DECISION
The application of the above-named defendant for a review of the sentence of 10 years, imposed on 9/21/1967, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) Change of sentence is denied.
The reason for the above decision is that this prisoner has acquired a record of seven felony convictions (two concurrent) and five state prison incarcerations. He will be eligible for parole consideration in July, 1968.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip Duncan, Paul G. Hatfield.